MEMORANDUM OPINION


No. 04-05-00221-CR

Melvin Lemone LEWIS,
Appellant

v.

The STATE of Texas,
Appellee

From the 379th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-5758
Honorable Bert Richardson, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   June 8, 2005

DISMISSED FOR LACK OF JURISDICTION
            Appellant was sentenced on January 19, 2005.  No timely motion for new trial having been
filed, appellant’s notice of appeal was due to be filed no later than February 18, 2005.  See Tex. R.
App. P. 26.2.  The notice of appeal was not filed until April 12, 2005, and a motion for extension of
time to file notice of appeal was not filed until April 14, 2005.  See Tex. R. App. P. 26.3.
            Appellant has not responded to this court’s order for appellant to show cause why this appeal
should not be dismissed for lack of jurisdiction.  This court lacks jurisdiction over an appeal in the
absence of a timely written notice of appeal.  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996).  In order for appellant’s appeal to have been timely filed, the notice of appeal was required
to have been filed in the trial court and a motion for extension of time was required to have been
filed in this court no later than March 7, 2005.  See id.; see also Ater v. Eighth Court of Appeals, 802
S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time appeal from final felony conviction may be sought
by filing a writ of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). 
The appeal is dismissed for lack of jurisdiction.   
 
                                                                                    PER CURIAM
DO NOT PUBLISH